DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 7, the limitation “at least one reinforcing frame which is installed at least one corner…” is indefinite because the examiner can’t determine where the reinforcing frame is installed.  The claim will be examined as if it read -- at least one reinforcing frame which is installed in at least one corner…--.  Appropriate correction is required.  
Regarding claim 13, in lines 7-8, the limitation “at least one reinforcing frame which is installed at least one portion…” is indefinite because the examiner can’t determine where the reinforcing frame is installed.  The claim will be examined as if it read -- at least one reinforcing frame which is installed in at least one portion…--.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US patent application publication 2012/0104923) (hereinafter Jung).
Regarding claim 1, Jung discloses a vacuum adiabatic body comprising: a first plate (110); a second plate (120); a seal (200) which seals between the first plate and the second plate so as to provide an inner space (130) which is in a vacuum state; a support (140) provided in the inner space to maintain a gap in the inner space; and at least one reinforcing frame (150) which is installed at least one corner of the vacuum adiabatic body so as to reinforce strength of the vacuum adiabatic body.
Regarding claim 2, Jung discloses a vacuum adiabatic body wherein the corner includes a boundary line where different planes of the vacuum adiabatic body meet each other (Figs. 2-3).
Regarding claim 3, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame includes at least one of a rear frame which is provided at a rear corner of the vacuum adiabatic body, a front frame which is provided at a front corner of the vacuum adiabatic body, or a side frame which is provided at a side corner of the vacuum adiabatic body (Figs. 2-3).  
Regarding claim 4, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame is installed along the at least one corner of the vacuum adiabatic body (Figs. 2-3).
Regarding claim 5, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame is provided to surround the at least one corner of the vacuum adiabatic body (Figs. 2-3).
Regarding claim 6, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame is provided to face the at least one corner of the vacuum adiabatic body (Figs. 2-3).
Regarding claim 7, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame is provided to have a shape corresponding to a shape of the at least one corner of the vacuum adiabatic body (Figs. 2-3).
Regarding claim 8, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame includes a frame having two walls that intersect at an angle that is not a straight angle (Fig. 2).
Regarding claim 9, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame is attached to at least one of the first plate or the second plate (Figs. 2-3).
Regarding claim 10, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame includes a first frame and a second frame that is separated from the first frame. (Figs. 2-3).
Regarding claim 11, Jung discloses a vacuum adiabatic body wherein the first frame has at least one section that differs from at least one section included in the second frame (Figs. 2-3).
Regarding claim 12, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame includes at least one of a first frame that is placed in the inner space or a second frame that is positioned on an outer surface of the vacuum adiabatic body (Figs. 2-3).
Regarding claim 13, Jung discloses a vacuum adiabatic body comprising: a first plate (110); a second plate (120); and a seal (200) which seals between the first plate and the second plate so as to provide an inner space (130) which is in a vacuum state, wherein vacuum adiabatic defines an opening (Fig. 2) to access a storage space, and wherein the vacuum adiabatic body further comprises at least one reinforcing frame (150) which is installed at least one portion of the opening to prevent deformation of the vacuum adiabatic body at the opening.
Regarding claim 14, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame is positioned to be spaced apart from an edge of the vacuum adiabatic body, the edge of the vacuum adiabatic body being provided adjacent to the opening (Figs. 2-3).
Regarding claim 15, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame is positioned to be spaced apart from an edge of the inner space, the edge of the inner space being provided adjacent to the opening (Figs. 2-3).
Regarding claim 16, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame is positioned to be spaced apart from the seal, the seal being provided adjacent to the opening (Figs. 2-3).
Regarding claim 17, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame is installed along the opening of the vacuum adiabatic body (Figs. 2-3).
Regarding claim 18, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame is positioned to surround the opening of the vacuum adiabatic body (Figs. 2-3).
Regarding claim 19, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame is positioned to face the opening of the vacuum adiabatic body (Figs. 2-3).
Regarding claim 20, Jung discloses a vacuum adiabatic body wherein the at least one reinforcing frame has a shape corresponding to a shape of the opening of the vacuum adiabatic body (Figs. 2-3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,248,833. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features such as a first plate, a second plate, a seal (claimed as a sheet in the ‘833 patent), a support and a reinforcing frame.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637